       Case 1:16-cv-03552-PGG-KHP Document 102 Filed 09/15/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X                 9/15/2021

REYES SILVA ET AL.,

                                                Plaintiff,              16-CV-3552 (PGG) (KHP)

                             -against-                                      INQUEST ORDER

LEGEND UPPER WEST LLC ET AL.,

                                                Defendant.

-----------------------------------------------------------------X
KATHARINE H. PARKER, United States Magistrate Judge:

         This case has been referred to me for a damages inquest after default requiring a report

and recommendation. (Doc. No. 101.) By October 28, 2021, Plaintiff is directed to serve and file

an inquest memorandum, accompanied by supporting affidavits and exhibits setting forth proof

of damages, including the costs of this action, Plaintiff’s reasonable attorneys’ fees, and

proposed findings of fact and conclusions of law. All proposed findings of fact must be

supported by admissible evidence introduced through affidavit. All proposed findings of law

must be supported by reference to applicable law. Claims for actual or statutory damages must

be specified and supported with admissible evidence. Claims for attorneys’ fees and costs must

be supported by detailed attorney time records and evidence of costs (such as receipts or

evidence of paid invoices) introduced through an attorney declaration.

         By no later than October 28, 2021, Plaintiff shall serve a copy of its inquest papers, as

set forth in paragraph one above, along with a copy of this Order, via a method intended to

ensure delivery to Defendant (including service at Defendant’s principal place of business).

Plaintiff shall file an affidavit of service of the inquest papers and this Order with the Court.
     Case 1:16-cv-03552-PGG-KHP Document 102 Filed 09/15/21 Page 2 of 2




       Defendant shall have until November 29, 2021 to object or otherwise respond to

Plaintiff’s Motion for a Default Judgment and application for damages. Defendant must file any

objections or response with the Court and serve the response and/or objections on Plaintiff’s

counsel.

       A hearing will take place on Wednesday, December 8, 2021 at 10:00 a.m. in Courtroom

17-D, United States Courthouse, 500 Pearl Street, New York, New York. Counsel for the parties

shall be prepared to answer questions and provide testimony, as appropriate, on the damages

application.

               SO ORDERED.

DATED:         New York, New York
               September 15, 2021
                                                   ______________________________
                                                   KATHARINE H. PARKER
                                                   United States Magistrate Judge




                                               2
